IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MARANDA SHOEMAKER,
Plaintif€,
1:19CV441

Vv.

ANDREW M. SAUL,
Commissioner of Social Security, !

Defendant.

Wiest” Sigel Sigel Mist Wil Wace geet! Nae Neel! Sail

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Maranda Shoemaker (“Plaintiff”) brought this action pursuant to Section
1631(c)(3) of the Social Security Act (the “Act’), as amended (42 U.S.C. § 1383(c)(3)), to obtain
judicial review of a final decision of the Commissioner of Social Security denying her claim
for Supplemental Security Income (“SSI”) under Title XVI of the Act. The parties have filed
cross-motions for judgment, and the administrative record has been certified to the Court for
review.

I. PROCEDURAL HISTORY
Plaintiff protectively filed an application for SSI on September 1, 2015, alleging a

disability onset date of April 30, 2007, later amended to September 1, 2015. (I'r. at 185-90,

 

1 The United States Senate confirmed Andrew M. Saul as the Commissioner of Social Security on June 4, 2019,
and he took the oath of office on June 17, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedute,
Andrew M. Saul is substituted for Nancy A. Berryhill as the Defendant in this suit. Neither the Court nor the
parties need take any further action to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 1 of 16
36.)2 Her application was denied initially (Tr. at 77-93, 111-14) and upon reconsideration
(Tr. at 94-110, 122-30). Thereafter, Plaintiff requested an administrative hearing de novo
before an Administrative Law Judge (“ALJ”). (Tr. at 132-34.) On September 12, 2017,
Plaintiff, along with her attorney and an impartial vocational expert (“VE”), attended the
subsequent heating. (Ir. at 33-76.)3 The AL) ultimately concluded that Plaintiff was not
disabled within the meaning of the Act (Tr. at 12-27), and, on March 11, 2019, the Appeals
Council denied Plaintiffs request for review of the decision, thereby making the AL]’s
conclusion the Commissionet’s final decision for purposes of judicial review (Tr. at 1-6, 180-
84).
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissioner’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Hartis, 646 F.2d 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they ate supported by substantial evidence and were reached through application of the
cottect legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a teasonable mind might accept

as adequate to suppott a conclusion.”’ Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992)

 

2 Transcript citations refer to the Sealed Administrative Record [Doc. #8].
3 At the hearing, Plaintiff amended her alleged onset date to September 1, 2015, the date she filed her SSI

application. (See Tr. at 36, 43.)
2

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 2 of 16
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there is
substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“In reviewing for substantial evidence, the court should not undertake to tre-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastto, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cortect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).4

 

4 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
3

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 3 of 16
“The Commissioner uses a five-step process to. evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C-F.R. §§ 404.1520(a)(4); 416.920(a) (4).

Under this process, the Commissioner asks, in sequence, whether the claimant:

(1) worked during the alleged period of disability; (2) had a severe impairment;

(3) had an impairment that met or equaled the requirements of a listed

impaitment; (4) could return to her past relevant work; and (5) if not, could
perform any other work in the national economy.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant

is disabled.” Masttro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,

 

but falters at step three, ie., “[i]f a claimant’s impaitment is not sufficiently severe to equal or
exceed a listed impairment,” then “the AL] must assess the claimant’s residual functional

capacity (RFC’).” Id. at 179.5 Step four then requires the AL] to assess whether, based on
pacity P q

 

disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt. 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

5 “RFC is a measutement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d

at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-

related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
4

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 4 of 16
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impaitments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot carty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available
in the community, ’ the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since her alleged onset date. The ALJ therefore concluded that Plaintiff met her
burden at step one of the sequential evaluation process. (I'r. at 17.) At step two, the ALJ
further determined that Plaintiff suffered from the following severe impairments:

Sjogten’s Syndrome, Gaucher’s Disease, Anencephalus and Catastrophic

Congenital Abnormality or disease, Dysfunction of major joints, anxiety

disorder, affective disorder, somatofotm disorders, headaches, and peripheral
neutopathy.

 

hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢2., pain).”
Hines, 453 F.3d at.562-63.

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 5 of 16
(Tr. at 17.) The ALJ found at step three that none of these impairments, individually or in
combination, met ot equaled a disability listing. (I'r. at 18-20.) Therefore, the ALJ assessed
Plaintiffs RFC and determined that she could perform light work with further limitations.
Specifically, the ALJ found that Plaintiff could:

lift[ ] and/or catty twenty pounds occasionally and ten pounds frequently; sit[ ]

for six hours, stand[ ] for six hours and walk[ | for six hours; [Plaintiff] can

-push/pull frequently with the bilateral upper extremities. [Plaintiff] can climb

ramps and staits occasionally and never climb ladders, ropes, or scaffolds,

balance frequently, stoop frequently, kneel frequently, crouch frequently, and

ctawl frequently. She is limited to hearing and understanding simple oral

instructions. In understand, remember and carryout instruction, [Plaintiff] is

limited to perform simple, routine tasks. In use of judgment, [Plaintiff] is

limited to simple work-related decisions. [Plaintiff] is able to respond

appropriately to the public occasionally. In dealing with changes in a work

setting, [Plaintiff] is limited to simple work-related decisions.
(Tr. at 20.) At step four of the analysis, the AL] determined that Plaintiff had no past relevant
work. (Tr. at 25.) However, the AL] concluded at step five that, given Plaintiffs age,
. education, and RFC, along with the testimony of the vocational expert regarding those factors,
Plaintiff could perform other jobs available in the national economy and therefore was not
disabled. (Tr. at 25-26.)

Plaintiff now raises three challenges to her RFC assessment. First, she contends that
“Tt]he ALJ erred by failing to account for the vocational effects of Plaintiff's Cerezyme
infusions in the RFC.” (PL’s Br. [Doc. #11] at 4.) Next, she argues that “[t]he AL] erred by
failing to adequately account for Plaintiffs well documented chronic fatigue when assessing

the RFC.” (Id. at 9.) Third, Plaintiff maintains that “[t]he AL] erred in her evaluation of the

medical opinion evidence.” (Id. at 11.) After a careful review of the record, the Court agrees

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 6 of 16
that remand is necessaty, in particular to address the limitations related to Plaintiffs bi-weekly
enzyme infusions.
A. Cerezyme Infusions

In her first issue on review, Plaintiff asserts that “[t]he ALJ erred by failing to account
for the vocational effects of Plaintiff's Cerezyme infusions in the RFC.” (Pl.’s Br. at 4.) More
specifically, Plaintiff points out “that she experiences body pain and chronic fatigue due to
Gauchet’s Disease, from which she has suffered since childhood,” and that “[s]he receives
enzyme teplacement therapy (ERT’)” in the form of Cerezyme “intravenously every two
weeks due to this genetic enzyme deficiency.” (Id.) Plaintiff further notes that her “infusions
last about three and a half hours each,” and that “she will be recetving them for the rest of her
life.’ (d.) According to Plaintiff, that “description of her condition is consistent with the
statement of her treating specialist at Duke University Medical Center . . . since childhood, Dr.
Priya Kishnani, issued on July 14, 2017.” (Ud. at 5 (citing Tr. at 626).) Dr. Kishnani’s letter
provides that:

[Plaintiff] is a long standing patient with the Duke Metabolic/Biochemical

Clinic. [She] was initially diagnosed with Gaucher disease at age 7 years old.

She has been followed at the Duke Clinic since 1994. Her diagnosis has been

confirmed by mutation analysis.

Gaucher disease is a rate inherited genetic condition that causes fatty deposits

to build up in certain organs and bones. . . . Fatigue and bone disease are

commonly reported by patients with Gaucher disease. These are both often

disabling and can affect quality of life... . Treatment for Gaucher disease is

available through medicines that are intravenous enzyme replacement therapies

(ERT). These medicines ate not a cure of the disease. ERT can help improve

symptoms related to Gaucher disease. In order to benefit from the treatment,

patients must receive this infusion consistently for the rest of their lives,

typically prescribed every 2 weeks. [Plaintiff] began ERT treatment in 1992.
Despite treatment, [Plaintiff] continues to report significant fatigue, pain,

7

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 7 of 16
bruising, and bleeding... . . [Plaintiff] should continue to receive enzyme

replacement infusions for treatment of Gaucher disease. We tecommend

consistent treatments for best management of Gaucher disease.
(Tr. at 626).

Plaintiff maintains that, “[t]hough the AL] found that [Plaintiffs] Gaucher’s Disease
constituted a severe impairment, . . . [n]o absences due to these infusion sessions ate included
in the RFC and nowhere in the decision does the ALJ explain why this is the case.” (PIl.’s Br.
at 6 (internal citation omitted) (citing Tr. 17, 20).) Plaintiff emphasizes that the AL)’s error in
this regard “was vety harmful as the record repeatedly notes the frequency and duration of
[Plaintiff's] Cetezyme infusion sessions” (id.), and the VE “testified that if [Plaintiff] .. .
missed two days o[f] work per month, she would be unemployable” (id. at 4 (citing Tr. at 74)).

REC measures the most a claimant can do despite any physical and mental limitations.
Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); 20 C.F.R. § 416.945(a). An ALJ must

determine a claimant’s exertional and non-exertional capacity only after considering all of a

claimant’s impairments, as well as any related symptoms, including pain. See Hines, 453 F.3d

 

at 562-63; 20 C.F.R. § 416.945(b). The ALJ then must match the claimant’s exertional abilities
to an appropriate level of work (i-e., sedentary, light, medium, heavy, or very heavy). See 20
C.F.R. § 416.967. Any non-exertional limitations may further restrict a claimant’s ability to
perform jobs within an exertional level. See 20 C-F.R. § 416.969a(c). An ALJ need not discuss
evety piece of evidence in making an RFC determination. See, e.g., Black v. Apfel, 143 F.3d

383, 386 (8th Cir. 1998); Diaz v. Chater, 55 F.3d 300, 307-08 (7th Cir. 1995). However, the

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 8 of 16
ALJ “must build an accurate and logical bridge from the evidence to [the] conclusion.”
Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

As Plaintiff correctly asserts, the ALJ in the present case failed to consider the impact
of Plaintiffs Cerezyme infusions on her RFC. Defendant does not dispute that the medical
record reflects the importance of Plaintiff receiving enzyme infusions every two weeks,

including that Dr. Kishnani recommended that she “really try to not put off infusions even by

 

a few days.” (Def.’s Br. [Doc. #13] at 5 (quoting Tr. at 853); see also Tr. at 294, 309, 626, 831,
849, 853, 875, 921, 924). In addition, the medical record reflects that Plaintiff's infusion time
was extended to avoid adverse reactions, with infusion time of 2 to 2.5 hours followed by 30
minutes obsetvation, and with records reflecting that the visits last 3 to 5 hours. (T'r. at 875,
639 (9:00 am — 12:40 pm), 642 (8:35 am — 12:40 pm), 645 (10:40 am — 2:30 pm), 648 (9:40 am
— 2:40 pm), 653 (8:30 am — 11:40 am), 656 (8:30 am — 12:10 pm), 658 (8:25 am — 11:35 am).
Likewise, to avoid adverse reactions, Plaintiff was kept on a two-week schedule, rather than a
higher dose once a month. (I'r. at 924.) In addition, in the notes of Plaintiffs medical visits
on October 24, 2014 and June 13, 2016, Dr. Kishnani noted that Plaintiff “cannot work due
to pain and treatment.” (I'r. at 876, 903). At the heating, counsel for Plaintiff presented the
need for treatment as a primary issue, noting that:

[S]he has for a considerable length of time been receiving infusion treatments

and those treatment Your Honor, she has them evety two weeks. When she

actually sits down to have the infusion treatment at the Scotland Hospital, it

takes about three and a half houts to do the infusion treatment. That’s if

everything goes well. Sometimes she has some problems where she has to stay

there and recover longer than that. . . . I would argue that because of the

significant amount of time she would receive just because of the infusion
treatments, it would make it I think the vocational expert would agree that

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 9 of 16
missing that much time from work would probably keep her from working a
competitive job.

(Tr. at 38-39.) ‘This presentation was followed by Plaintiffs testimony regarding the infusion
treatments at length. (Ir. at 48-49, 62-63.)

The ALJ’s decision acknowledges that Plaintiff has “recetved enzyme replacement
since October 1992.” (Tr. at 21). The AL] also noted that Plaintiff testified to getting
treatments evety two weeks in 2017. (Ir. at 23.) However, in reviewing Dr. Kishnani’s
opinion, the ALJ did not address the need for continued enzyme treatment evety 2 weeks.
(Tr. at 25.) Most notably, the ALJ did not discuss at all the impact of the bi-weekly treatments
on Plaintiffs ability to work.

Defendant attempts to minimize the effect this omission by arguing first that medical
appointments ate not an appropriate consideration for assessing a claimant’s residual
functional capacity. (Def.’s Br. at 17.) However, in this case the contention is not simply that
Plaintiff may have various medical appointments, but rather that treatment of Plaintiff's severe
impaitment requires bi-weekly infusions with treatment taking 3 to 5 hours each time. Social
Security guidance makes clear that “[t]he RFC assessment must be based on all of the relevant
evidence in the case record, such as: . . . [t]he effects of treatment, including limitations or
resttictions imposed by the mechanics of treatment (e.g., frequency of treatment, duration,
distuption to routine, side effects of medication).” SSR 96-8p: Policy Interpretation Ruling
Titles HI And XVI: Assessing Residual Functional Capacity In Initial Claims, 1996 WL 3741 84,
61 Fed. Reg. 34474, 34477 (July 2, 1996); see Payne-Hoppe v. Comm’t of Soc. Sec., No. 1:11-

cv-97, 2012 WL 395472 (S.D. Ohio Feb. 7, 2012) (remanding where the plaintiff required bi-

10

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 10 of 16
weekly injections for a chronic condition requiting several hours in the clinic for each dose,
and finding that the ALJ should have inquired “whether a ‘scheduled’ absence of the same
length would preclude competitive employment, or whether employers of the unskilled,
sedentaty jobs listed by the VE would tolerate the number of absences plaintiff would
experience due to her regularly scheduled Soliris infusion treatments”); Miller v. Astrue, No.
1:12-cv-16, 2012 WL 6644390 (S.D. Ohio Dec. 20, 2012) (remanding for further fact-finding
where the plaintiffs treatment required her to spend approximately 2 hours at the doctor’s
office each week for injections), adopted 2013 WL 360375 (concurring that “the AL] failed to
develop evidence with the vocational expert whether an employer would tolerate such
absences from work or whether there are a significant number [of] jobs available on different
shifts that Plaintiff could perform without being absent from work”); Filmore v. Saul, No. .
4:18 CV 1609 ACL, 2019 WL 4576300, at *7-8 (E.D. Mo. Sept. 20, 2019) (“The AL] did not
discuss whether the alleged work absences stemming from the [VIG therapy were supported
by the record, ot why work absences were not included in Filmore’s RFC. ... If the ALJ did
not believe Filmore’s IVIG treatment would necessarily result in two or more work absences
a month, there is no indication of this in his opinion. Because the medical evidence and
Filmore’s testimony support this degree of absenteeism, at least for the twelve-month period
of 2010, the AL] erred in not discussing this issue. This error is not harmless, as the vocational
expert testified that competitive work would be precluded if an individual would consistently
miss two ot more days of work a month.”).

“To be cleat, the Court is not saying that frequency of medical appointments alone

rendets a claimant disabled . . . [bJut the ALJ must still consider the effects of a claimant’s

11

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 11 of 16
treatment in conjunction with the other evidence of record.” Kim J. H. v. Saul, No. 18-cv-

2736, 2020 WL 872308, at *11 (D. Minn. Jan. 28, 2020) (remanding case based on ALJ’s failure

 

to consider absences caused by medical treatment); see also Goodman v. Berryhill, No. C17-
5115 BAT, 2017 WL 4265685, at *3 (W.D. Wash. Sept. 25, 2017) (explaining that “the proper
focus must be the functional limitations and restrictions resulting from medically determinable
impairments,” and rejecting the view that “frequency of medical appointments alone can be
considered a disabling medical impairment” because “[a]ccepting such a proposition would
ptesume disability for anyone who frequently visited a doctor regardless of the necessity of
the treatment or the medical prognosis” but noting that “[t]his is not to say that frequency of
medical treatment is irrelevant; rather, it means that to be disabling, the frequency of medical
treatment must be necessitated by the medical condition and be substantiated by the
evidence.”’).°

“Tt remains Plaintiffs burden to show that the frequency of her treatments is a
limitation that should have been accounted for at Step 4 of the sequential analysis.” Miller,
2012 WL 6644390, at *10. In this case, Plaintiff has presented uncontested evidence—through
her testimony, the medical records of her treating physician Dr. Kishnani, and the medical
records of her infusions—that treatment of her Gaucher disease requires infusions every 2
weeks, with appointments generally lasting 3 to 5 hours. ‘The AL] did not consider or address
the resulting limitations. Moreover, it is Defendant’s burden at step 5 to establish the

availability of other employment, but neither the ALJ nor the Vocational Expert addressed

 

®° As noted in Goodman, the regulations reflect the consideration of treatment when it is linked to a relevant
medical condition “for example, via Listing 6.03, which presumes disability for kidney disease with chronic
hemodialysis or peritoneal dialysis.” Goodman, 2017 WL 4265685 at *3.

12

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 12 of 16
whether the identified positions could accommodate that treatment schedule. See id. (“Also
missing from the record, at Step 5 of the sequential analysis, is any vocational expert testimony
as to whether an employer would permit weekly absences for treatment given the type of jobs
that Plaintiff could perform, or alternatively, whether a significant number of jobs might be
available on different shifts, so that Plaintiff could sustain full-time work without having to be
absent from work.”).

Defendant also argues that Plaintiffs infusions were further apart than two weeks
during at least some portion of her alleged disability period, and that, even if Plaintiff had
infusions evety two weeks, as scheduled, she fails to show that these appointments would
cause her to miss two ot mote days of work per month. (Def.’s Br. at 18-20.) Regarding the
latter argument, Defendant, without support, contends that Plaintiff could work partial days
ot schedule her infusion appointments outside of work hours. However, there is no evidence
that the ALJ considered these possibilities, let alone questioned Plaintiff about them or
presented them as hypothetical questions to the vocational expert at step five of the sequential

| analysis. See Kim J.H., 2020 WL 872308 at *11 (“It may be that Plaintiff is not entitled to a
petiod of closed disability for some or all of these 33 months, whether due to . . . an employer’s
tolerance for full and half days, or some other reason. Or, based on the record as a whole, it
may be that Plaintiff would be absent from work less than two days per month, which the
vocational expett testified would be tolerated by an employer. These considerations, and the
Commissionet’s arguments as to the precise period of time in which Plaintiff may be eligible
for disability benefits, are best addressed by the AL] and the vocational expert in the first

instance. Considering the evidence in the record regarding the extent and frequency of

13

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 13 of 16
Plaintiffs treatment, the ALJ must explain how this course of treatment is reconcilable with
the vocational expert’s testimony regarding tolerated absences in a manner that allows the
Court to determine whether the AL]’s conclusion that Plaintiff would not be absent two or
more days pet month is supported by substantial evidence in the record as a whole.” (internal —
citations omitted)). To undertake this analysis in the first instance would usurp the ALJ’s role
as fact finder. See Sec. & Exch. Comm’n v. Chenery Corp., 318 U.S. 80, 87 (1943) (courts
must teview administrative decisions on the grounds upon which the record discloses the
action was based); Anderson v. Colvin, No. 1:10CV671, 2014 WL 1224726, at *1 (M.D.N.C. .
| March 25, 2014) (noting that this Court’s “[r]eview of the AL]’s ruling is limited further by the
so-called ‘Chenery Docttine,’ which prohibits courts from considering post hoc
rationalizations in defense of administrative agency decisions. Under the doctrine, a reviewing
court must judge the propriety of [agency] action solely by the grounds invoked by the agency.
If those grounds ate inadequate or improper, the court is powerless to affirm the
administrative action by substituting what it considers to be a more adequate or proper basis.”
(quotations and citations omitted)). Here, in assessing Plaintiffs RFC, the ALJ did not
consider “effects of treatment, including limitations or resttictions imposed by the mechanics
of treatment” related to Plaintiffs bi-weekly infusions at step four of the sequential evaluation
process as required by SSR 96-8p, and did ot obtain evidence from the vocational expert
regarding the availability of employment in light of those limitations. Given the AL]’s failure
to address or consider this issue at all, substantial evidence fails to support the AL]’s decision,

and remand is required to allow the ALJ to consider the effect of Plaintiffs treatment on her

14

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 14 of 16
ability to work. Having reached this conclusion, the Court need not consider Plaintiffs
remaining contentions.’

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence four of 42 U.S.C. § 405(g). The Commissioner should be directed to remand
the matter to the ALJ for further consideration of Plaintiffs claim in light of the above
recommendation. Defendant’s Motion for Judgment on the Pleadings [Doc. #12] should be

DENIED, and Plaintiffs Motion for Judgment on the Pleadings [Doc. #10] should be

 

7 Plaintiff also contends that the ALJ failed to fully consider her fatigue, including the treatment records
reflecting her persistent fatigue even with the enzyme treatments. (Pl.’s Br. at 9-10 (citing Tr. at 297, 333, 403,
427, 432, 439, 441, 462, 478, 562, 568, 626, 676, 854)). With respect to fatigue, the ALJ acknowledged Plaintiffs
testimony that “[s]he had to rest if completing household chores” and that, “[w]hen fatigued, her husband
cooks and complete[s] household chores,” but found her “statements concerning the intensity, persistence and
limiting effects of [het] symptoms . . . not entirely consistent with the medical evidence and other evidence in
the record.” (Tt. at 21.) Plaintiff challenges that conclusion, and points to not only her self-reports of fatigue,
but her providers’ notations linking this fatigue to chronic anemia, nutrition issues, and Gaucher Disease.
Plaintiff also points to objective observations of fatigue including a mental health provider’s January 2013 note
that Plaintiff appeared to be a “thin, tired young woman” (Tr. at 403), and a remark by consultative medical
examiner Dr. Elaine A. Staten that Plaintiff appeared fatigued (Ir. at 480). This alleged error overlaps with
Plaintiffs third assignment of error in that both have bearing on Plaintiffs ability to stay on task. Plaintiff
challenges the AL]’s “assignment of ‘partial weight” to the opinions of consultative psychological examiner
Clyde A. Collins, LPA (working under the supervision of Dr. William Link) “without explaining which aspects
of the opinion the ALJ found persuasive and why.” (Pl. Br. at 12.) Plaintiff contends that the ALJ’s “error was
harmful as [LPA] Collins and Dr. Link opined that [Plaintiff's] cognitive skills would allow her to ‘perform
simple repetitive tasks for 15-20 minute periods of time” (id. at 12-13 (quoting Tr. at 490)), and “the VE
testified that if [Plaintiff] were off task 15% of the time, she would be unemployable” (id. at 13 (referencing Tr.
at 74).) Because, as noted in conjunction with the first issue, the ALJ did not adequately consider Plaintiffs
potential absenteeism and limitations due to her infusions and convey these limitations to the vocational expert
at step five of the sequential analysis, this matter merits remand. To the extent that Plaintiff's contentions
regarding her fatizue and LPA Collins’ opinion further impacts Plaintiffs abilities in these areas or otherwise,
the AL] can fully consider these issues on remand.

15

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 15 of 16
GRANTED to the extent set out herein. However, to the extent Plaintiff seeks an immediate
awatd of benefits, her Motion is DENIED.

This, the 31st day of August, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

16

Case 1:19-cv-00441-TDS-JEP Document 14 Filed 08/31/20 Page 16 of 16
